Citation Nr: 1410277	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sarcoidosis, to include as due to exposure to jet fuels and other chemicals during active service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1975 to February 1978 and November 1980 to November 1983, with intervening unconfirmed active service and confirmed subsequent Reserve service from November 1983 to March 1994.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in February 2012, when the Board remanded it for additional development.  Unfortunately, for the reasons discussed below the claim must be remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals that further development is warranted prior to adjudication of the claim.  The Veteran seeks entitlement to service connection for sarcoidosis, to include as the result of in-service exposure to jet fuels, oils, and various cleaning agents.  Furthermore, the Veteran asserts that she has had sarcoidosis since active service and experienced continuity of symptomology since that time.  

The Veteran was afforded a VA examination in February 2011.  The examiner stated that systemic sarcoidosis is not caused by or a result of exposure to jet fuels, oils, or solvents.  However, the examiner did not opine whether the Veteran's sarcoidosis was otherwise related to any event, injury, or disease in service.  Additionally, the examination report does not reflect consideration of the Veteran's lay statements asserting continuity of symptomology during and since active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  As the February 2011 VA opinion is inadequate, the claim must be remanded.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain DD Form 214s for the Veteran's periods of active duty from February 1978 to November 1980, and confirmation of the specific types of Reserve service (ACDUTR or INACDUTRA) from November 1983 to March 1994.  All efforts to obtain the records should be fully documented in the claims folder.  If after continued efforts to obtain the records it is concluded that further efforts to obtain them would be futile the RO should document that fact in the file with a formal finding of unavailability.

2.  Thereafter, obtain an addendum opinion from the VA examiner who authored the February 2011 VA examination report, or, if the February 2011 VA examiner is unavailable, from another appropriate VA examiner.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.  The examiner should opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's sarcoidosis is etiologically related to active service, to include as due to her in-service exposure to jet fuels and other chemicals, or otherwise related to any event, injury or disease in service.  In rendering the requested opinion, the examiner must consider the Veteran's statements asserting continuity of symptomatology during and since service.  

Additionally, the examiner should reconcile his or her opinion with the Veteran's service treatment records, lay statements, and treatise evidence submitted by the Veteran.  The examiner must provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


